

116 SRES 221 ATS: Recognizing the 30th anniversary of the Tiananmen Square massacre and condemning the intensifying repression and human rights violations by the Chinese Communist Party and the use of surveillance by Chinese authorities, and for other purposes.
U.S. Senate
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 221IN THE SENATE OF THE UNITED STATESMay 23 (legislative day, May 22), 2019Mr. Gardner (for himself, Mr. Markey, Mr. Risch, Mr. Menendez, Mr. Toomey, Mr. Rubio, Mr. Van Hollen, Mr. Hawley, and Mr. Isakson) submitted the following resolution; which was referred to the Committee on Foreign RelationsJune 5, 2019Committee discharged; considered and agreed toRESOLUTIONRecognizing the 30th anniversary of the Tiananmen Square massacre and condemning the intensifying
			 repression and human rights violations by the Chinese Communist Party and
			 the use of surveillance by Chinese authorities, and for other purposes.
	
 Whereas the United States was founded on the principle that all persons are endowed with certain unalienable rights;
 Whereas the Universal Declaration of Human Rights, adopted by the United Nations General Assembly in Paris on December 10, 1948, enshrined the rights of freedom of expression, assembly, and association;
 Whereas, after the death on April 15, 1989, of former General Secretary of the Chinese Communist Party Hu Yaobang, who was compelled to resign in 1987 for expressing support of students demanding political reform, thousands of people gathered to mourn him and demonstrate peacefully in Beijing;
 Whereas, throughout April and May 1989, peaceful demonstrations continued in Tiananmen Square and in an estimated 400 other cities across China, with total numbers of demonstrators reaching into the millions;
 Whereas, on May 9, 1989, prompted by discontent over censorship of the coverage of protests, more than 1,000 Chinese journalists signed a petition calling for freedom of the press;
 Whereas, by May 18, 1989, an estimated 1,000,000 Chinese citizens from all walks of life, including students, teachers, workers, writers and other individuals, gathered peacefully in Tiananmen Square to call for political and economic reforms;
 Whereas several Chinese individuals in positions of authority, including the presidents of 8 Chinese universities and the central committees of the Communist Youth League of China, called for the Government of the People's Republic of China to accept the demands of the Tiananmen Square protestors;
 Whereas Chinese students abroad, including in the United States, organized rallies in support of the Tiananmen Square demonstrations;
 Whereas, on May 20, 1989, the Government of the People's Republic of China declared martial law in Beijing and deployed troops of the People’s Liberation Army within the city;
 Whereas, on June 4, 1989, troops of the People’s Liberation Army, at the behest of Chinese Communist Party leadership, attacked Tiananmen Square to repress demonstrators, crushing defenseless protestors with tanks and firing on them indiscriminately, killing hundreds or possibly thousands of individuals;
 Whereas troops of the People’s Liberation Army also suppressed protests in other cities in China; Whereas protestors braved the brutal repression ordered by the Government of the People's Republic of China, including by facing down a column of tanks sent to intimidate unarmed civilians;
 Whereas the Government of the People's Republic of China dishonestly portrayed the individuals gathered as rioters;
 Whereas, in 2019, the Government of the People's Republic of China censors any mention of Tiananmen Square and imprisons its own citizens who attempt to discuss Tiananmen Square;
 Whereas, in recent years, Chinese Communist Party leadership, especially under President Xi Jinping, has tightened its control over the lives of Chinese citizens and suppressed beliefs and activities it views as threatening to its rule, including through—
 (1)the 709 Crackdown, in which the Government of the People's Republic of China, on July 9, 2015, detained and imprisoned hundreds of lawyers working to uphold the rule of law;
 (2)the imprisonment of Chinese dissident Liu Xiaobo, a Nobel Peace Prize winner and outspoken advocate for political reform, until his death in 2017; and
 (3)the internment of 800,000 to possibly more than 2,000,000 Uyghurs, ethnic Kazakhs, and other Muslims in internment camps in Xinjiang;
 Whereas the 2018 Department of State annual Country Report on Human Rights Practices for the People's Republic of China detailed the continued violations of fundamental freedoms, including the freedoms of speech, the press, religion, association, and assembly, by the Government of the People's Republic of China;
 Whereas Congress has passed numerous measures articulating the longstanding and bipartisan commitment to support for human rights in China, including—
 (1)the sanctions imposed in response to the Tiananmen Square massacre under section 902 of the Foreign Relations Authorization Act, Fiscal Years 1990 and 1991 (Public Law 101–246; 22 U.S.C. 2151 note);
 (2)the United States-Hong Kong Policy Act of 1992 (Public Law 102–383; 22 U.S.C. 5701 et seq.);
 (3)the International Religious Freedom Act of 1998 (Public Law 105–292; 22 U.S.C. 6401 et seq.);
 (4)the U.S.-China Relations Act of 2000 (division B of Public Law 106–286; 22 U.S.C. 6901 et seq.); (5)the Tibetan Policy Act of 2002 (subtitle B of title VI of Public Law 107–228; 22 U.S.C. 6901 note);
 (6)the Fourteenth Dalai Lama Congressional Gold Medal Act (Public Law 109–287; 31 U.S.C. 5111 note);
 (7)the North Korean Human Rights Act of 2004 (Public Law 108–333; 22 U.S.C. 7801 et seq.); (8)the North Korean Human Rights Reauthorization Act of 2008 (Public Law 110–346);
 (9)the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note);
 (10)the North Korean Human Rights Reauthorization Act of 2017 (Public Law 115–198); and (11)the Reciprocal Access to Tibet Act of 2018 (Public Law 115–330);
 Whereas, on December 31, 2018, President Donald J. Trump signed into law the Asia Reassurance Initiative Act of 2018 (Public Law 115–409), which condemned the forced disappearances, extralegal detentions, invasive and omnipresent surveillance, and lack of due process in judicial proceedings in China and authorized funding to promote democracy, human rights, and the rule of law in China;
 Whereas the full, complete, and timely implementation of all relevant laws of the United States that address democracy, human rights, and the rule of law in China, including the Asia Reassurance Initiative Act of 2018 (Public Law 115–409), is critical to demonstrating the unwavering support of the United States for the fundamental rights and freedoms of the Chinese people and to providing full support for human rights defenders in China;
 Whereas the Chinese Communist Party has passed and implemented sweeping laws that provide the Government of the People's Republic of China with broad authority to suppress the legitimate freedoms and activities of Chinese citizens, civil society, and international entities operating inside China, including—
 (1)the 2014 Counterespionage Law; (2)the 2015 National Security Law;
 (3)the 2015 Counterterrorism Law; (4)the 2016 Charity Law;
 (5)the 2017 Law of the People’s Republic of China on Administration of Activities of Overseas Nongovernmental Organizations in the Mainland of China; and
 (6)the 2017 Cybersecurity Law; Whereas the Chinese Communist Party has used surveillance since the founding of the People’s Republic of China in 1949 to maintain tight political and social control;
 Whereas the ability of the Government of the People's Republic of China to monitor its citizens and otherwise violate their fundamental rights and liberties has been accelerated by the proliferation of closed-circuit security cameras, the adoption of new technologies such as facial recognition, and the use of big data and artificial intelligence;
 Whereas the Chinese Communist Party has turned Xinjiang into a testing ground for these intrusive, Orwellian surveillance measures;
 Whereas the Government of the People's Republic of China is promoting a state-controlled model of internet governance that is used to justify government repression of expression online;
 Whereas Chinese companies are exporting surveillance technologies to other countries with poor human rights records, and the Government of the People's Republic of China is providing training to officials in these countries; and
 Whereas, despite this long and intensifying record of oppression by the Government of the People’s Republic of China, selfless Chinese human rights defenders continue their work and advocacy because, in the words of Liu Xiaobo, there is no force that can put an end to the human quest for freedom, and China will in the end become a nation ruled by law, where human rights reign supreme: Now, therefore, be it
	
 That the Senate— (1)expresses its deepest sympathy with the family, friends, colleagues, and classmates of the victims of the Tiananmen Square massacre;
 (2)condemns the use of violence as a means to repress the legitimate aspirations of the Chinese people to speak and associate freely, including to petition the government and challenge the policies and ideology of the Chinese Communist Party;
 (3)calls on the Government of the People’s Republic of China to invite full and independent investigations into the Tiananmen Square massacre by the United Nations High Commissioner for Human Rights;
 (4)calls on the Government of the People’s Republic of China to release all political prisoners, including prisoners held because of their participation in the Tiananmen Square protest or actions pursuing reforms called for by the individuals gathered in Tiananmen Square;
 (5)calls on the Government of the People’s Republic of China to refrain from intimidating protest participants who fled China and allow them to return to China without fear of detention or other repercussions;
 (6)calls on the Government of the People’s Republic of China to cease its current repression of the Chinese people, including of lawyers and activists who stand up for the rights of their fellow citizens;
 (7)urges the Government of the People’s Republic of China to cease the use of emerging technologies as tools of oppression;
 (8)calls on the United States Government and Members of Congress to mark the 30th anniversary of the Tiananmen Square protests, including by—
 (A)meeting with participants of the Tiananmen Square protests who now live outside of China;
 (B)meeting with others outside of China who have been blacklisted by the Government of the People’s Republic of China as a result of their peaceful protest activities;
 (C)supporting calls for accountability for the officials who ordered the Tiananmen Square massacre; and
 (D)supporting individuals who continue to call for reforms in China to further the freedom of speech, freedom of assembly, freedom of the press, freedom to petition the government, and freedom of religion; and
 (9)calls on the international community to cooperate in addressing the Government of the People's Republic of China's continued persecution of its own citizens, including the use of intrusive mass surveillance.